             Case 4:19-cv-07788-HSG Document 60 Filed 08/23/21 Page 1 of 4




 1   Erika Angelos Heath (SBN 304683)         Sophia Behnia (SBN 289318)
     (eheath@consumerlawfirm.com)             (sbehnia@littler.com)
 2   FRANCIS MAILMAN SOUMILAS, P.C.           LITTLER MENDELSON, P.C.
     369 Pine Street, Suite 410               333 Bush Street, 34th Floor
 3   San Francisco, CA 94104                  San Francisco, CA 94104
 4   Tel: (628) 246-1352                      Tel: (415) 433-1940
     Fax: (215) 940-8000                      Fax: (415) 399-8490
 5
     James A. Francis (pro hac vice)          Christopher Dengler (SBN 251782)
 6   (jfrancis@consumerlawfirm.com)           (cdengler@littler.com)
     John Soumilas (pro hac vice)             LITTLER MENDELSON, P.C.
 7
     (jsoumilas@consumerlawfirm.com)          633 W. Fifth Street, 63rd Floor
 8   Lauren KW Brennan (pro hac vice)         Los Angeles, CA 90071
     (lbrennan@consumerlawfirm.com)           Tel: (213) 443-4300
 9   FRANCIS MAILMAN SOUMILAS, P.C.           Fax: (213) 443-4299
     1600 Market Street, Suite 2510
10   Philadelphia, PA 19110                   Attorneys for Defendant
11   Tel: (215) 735-8600                      Uber Technologies, Inc.
     Fax: (215) 940-8000
12
     Attorneys for Plaintiff and
13   the Proposed Classes
14
15                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
16
17   DILLON MALIN,                            Case No. 4:19-cv-07788-HSG
18
                 Plaintiff,                   CLASS ACTION
19
        v.                                    JOINT STIPULATION AND REQUEST
20                                            FOR AN ORDER TO STAY ACTION
     UBER TECHNOLOGIES, INC., AND             PENDING ARBITRATION; ORDER (as
21   CHECKR, INC.                             modified)
22
                 Defendants.
23
24
25
26
27
28
                 Case 4:19-cv-07788-HSG Document 60 Filed 08/23/21 Page 2 of 4



 1          IT IS HEREBY STIPULATED by and between Plaintiff DILLON MALIN (“Plaintiff”)

 2   and Defendants UBER TECHNOLOGIES, INC. (“Uber”) (collectively, “the Parties”), by and
 3   through their attorneys of record, as follows:
 4
            WHEREAS, on November 27, 2019, Plaintiff filed his initial complaint against Uber and
 5
     Checkr, Inc. (ECF No. 1);
 6
            WHEREAS, on December 23, 2019, Plaintiff filed an Amended Complaint (ECF No. 7);
 7
 8          WHEREAS, on March 5, 2020, Plaintiff filed a voluntary dismissal of Check, Inc. –

 9   leaving Uber as the sole defendant (ECF No. 25);

10          WHEREAS, on March 24, 2020, Uber filed a motion to compel arbitration (ECF No. 31
11   (the “Motion”))
12
            WHEREAS, on January 25, 2021, the Parties jointly requested a stay of these
13
     proceedings pending the Ninth Circuit’s decision in Capriole, et al. v. Uber Technologies, Inc.,
14
     et al., United States Court of Appeals, Ninth Circuit, Case No. 20-16030 (decision filed for
15
     publication on August 2, 2021), which this Court granted on January 26, 2021 (ECF No. 55);
16
17          WHEREAS, on August 2, 2021, the Ninth Circuit issued its decision in Capriole, and the

18   Parties met and conferred regarding the impact of that decision on this matter, pursuant to this

19   Court’s order (ECF No. 55);

20          WHEREAS, in light of the arbitration agreement and the Capriole decision, the Parties
21   agree that this judicial action shall be submitted to arbitration, stayed pending the outcome of
22   arbitration, and request that the Court issue such a stay;
23
            NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED:
24
25          1.       Plaintiff shall submit his claims in this lawsuit to arbitration pursuant to the terms

26   of the arbitration agreement.

27          2.       This action shall be stayed pending the outcome of the arbitration.
28

                                           2
        JOINT STIP. AND REQUEST FOR AN ORDER TO STAY PENDING ARBITRATION
                              C.A. No. 4:19-cv-07788-HSG
                 Case 4:19-cv-07788-HSG Document 60 Filed 08/23/21 Page 3 of 4



 1          3.       The Parties shall file a joint status report with this Court within seven (7) days of

 2   receiving the arbitrator’s decision.
 3
 4   Dated: August 20, 2021                         FRANCIS MAILMAN SOUMILAS, P.C.
 5
                                                    /s/ Erika Heath
 6                                                  Erika Angelos Heath
                                                    Attorney for Plaintiff and the Proposed Classes
 7
 8   Dated: August , 2021                           LITTLER MENDELSON, P.C.
 9
                                                    /s/ Christopher Dengler
10                                                  Christopher Dengler
                                                    Attorney for Defendant
11                                                  UBER TECHNOLOGIES, INC.
12
13
14
15
16
                                             L.R. 5-1 Attestation
17
              Pursuant to L.R. 5-1(i)(3) regarding signatures, I, Erika A. Heath, attest that concurrence
18   in the filing of this document has been obtained from each of the other signatories. I declare
     under penalty of perjury under the laws of the United States of America that the foregoing is true
19   and correct. Executed this 20th day of August, 2021, at San Francisco, California.
20
                                                    By:     /s/ Erika Heath
21                                                          Erika Angelos Heath

22
23
24
25
26
27
28

                                           3
        JOINT STIP. AND REQUEST FOR AN ORDER TO STAY PENDING ARBITRATION
                              C.A. No. 4:19-cv-07788-HSG
                 Case 4:19-cv-07788-HSG Document 60 Filed 08/23/21 Page 4 of 4



 1                                                   ORDER
 2          Having read the foregoing stipulation and agreement of the Parties, and for good cause

 3   appearing, IT IS SO ORDERED THAT,
 4          1.       Plaintiff shall submit his claims in this lawsuit to arbitration pursuant to the terms
 5                   of the arbitration agreement.
 6
            2.       This action shall be stayed pending the outcome of the arbitration.
 7
            3.       The Parties shall file a joint status report with this Court within seven (7) days of
 8
     receiving the arbitrator’s decision.
 9
10          4.       The Court directs the parties to provide joint status reports, of no more than two

11   pages, regarding the status of the arbitration proceedings. The parties shall file the joint status

12   reports every six months from the date of this order.

13          5.       This Order terminates docket number 31 Motion to Compel Arbitration as moot.
14
15
16   Dated: August 23, 2021                          _____________________________
                                                     HON. HAYWOOD S. GILLIAM, JR.
17                                                   U.S. DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
27
28

                                           4
        JOINT STIP. AND REQUEST FOR AN ORDER TO STAY PENDING ARBITRATION
                              C.A. No. 4:19-cv-07788-HSG
